Name: Decision of the EEA Joint Committee No 18/2000 of 28 January 2000 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: competition
 Date Published: 2001-04-12

 Avis juridique important|22000D0018Decision of the EEA Joint Committee No 18/2000 of 28 January 2000 amending Annex XIV (Competition) to the EEA Agreement Official Journal L 103 , 12/04/2001 P. 0036 - 0038Decision of the EEA Joint CommitteeNo 18/2000of 28 January 2000amending Annex XIV (competition) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIV to the Agreement was amended by Decision No 84/97 of the EEA Joint Committee of 12 November 1997(1).(2) Commission Regulation (EC) No 2790/1999 of 22 December 1999 on the application of Article 81(3) of the Treaty to categories of vertical agreements and concerted practices(2) is to be incorporated into the Agreement.(3) Regulation (EC) No 2790/1999 replaces, with effect from 1 June 2000, Commission Regulations (EEC) Nos 1983/83 and 1984/83 of 22 June 1983 on the application of Article 85(3) of the EC Treaty to categories of exclusive distribution agreements(3) and exclusive purchasing agreements(4) respectively, as amended by Commission Regulation (EC) No 1582/97(5), and Commission Regulation (EEC) No 4087/88 of 30 November 1988 on the application of Article 85(3) of the Treaty to categories of franchise agreements(6), which are incorporated into the Agreement and which are consequently to be replaced under the Agreement with effect from 1 June 2000.(4) However, as the period of validity of Regulations (EEC) Nos 1983/83, 1984/83 and 4087/88 expired on 31 December 1999, Regulation (EC) No 2790/1999 extends the period of validity of these instruments until 31 May 2000. The same extension should apply under the Agreement,HAS DECIDED AS FOLLOWS:Article 11. In point 2 (Commission Regulation (EEC) No 1983/83) of Annex XIV to the Agreement the following indent shall be added: "- 399 R 2790: Commission Regulation (EC) No 2790/1999 of 22 December 1999 (OJ L 336, 29.12.1999, p. 21)."2. In point 3 (Commission Regulation (EEC) No 1984/83) of Annex XIV to the Agreement the following indent shall be added: "- 399 R 2790: Commission Regulation (EC) No 2790/1999 of 22 December 1999 (OJ L 336, 29.12.1999, p. 21)."3. Point 8 (Commission Regulation (EEC) No 4087/88) of Annex XIV to the Agreement shall be amended as follows:1. the following shall be added before the adaptations: ", as amended by:- 399 R 2790: Commission Regulation (EC) No 2790/1999 of 22 December 1999 (OJ L 336, 29.12.1999, p. 21).";2. adaptation (j) shall be deleted.Article 2Annex XIV to the Agreement shall be amended as follows with effect from 1 June 2000:1. the title of Chapter B "EXCLUSIVE DEALING AGREEMENTS" shall be replaced by the following:"VERTICAL AGREEMENTS AND CONCERTED PRACTICES";2. the text of point 2 (Commission Regulation (EEC) No 1983/83) of Annex XIV to the Agreement shall be replaced by the following: "399 R 2790: Commission Regulation (EC) No 2790/1999 of 22 December 1999 on the application of Article 81(3) of the Treaty to categories of vertical agreements and concerted practices (OJ L 336, 29.12.1999, p. 21).The provisions of the Regulation shall, for the purpose of the Agreement, be read with the following adaptations:(a) in Article 6, the phrase 'pursuant to Article 7(1) of Regulation No 19/65/EEC' shall read 'either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest';(b) the following paragraph shall be added at the end of Article 6: 'The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.'";3. the text of point 3 (Commission Regulation (EEC) No 1984/83) shall be deleted;4. the title of Chapter E (Franchising agreements) and the text of point 8 (Commission Regulation (EEC) No 4087/88) shall be deleted.Article 3The texts of Regulation (EC) No 2790/1999 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 29 January 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(7).Article 1 shall apply from 1 January 2000.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 January 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 160, 4.6.1998, p. 42.(2) OJ L 336, 29.12.1999, p. 21.(3) OJ L 173, 30.6.1983, p. 1.(4) OJ L 173, 30.6.1983, p. 5.(5) OJ L 214, 6.8.1997, p. 27.(6) OJ L 359, 28.12.1988, p. 46.(7) No constitutional requirements indicated.